Citation Nr: 0335956	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In his August 2001 application, the veteran indicated that 
service connection was in effect for a prostate gland 
disorder.  A review of the records, however, reveals that 
service connection for this disability was previously denied 
in a January 1992 rating decision.  Accordingly, the 
veteran's application to reopen this previously denied claim 
is referred back to the RO for appropriate action.


REMAND

In the noted August 2001 application, the veteran indicated 
that he had received recent medical treatment from the 
"Green Team" at Mather Air Force Base.  There is no 
indication that the RO has, to date, made efforts to obtain 
corresponding medical records.  In view of 38 U.S.C.A. 
§ 5103A (West 2002), such efforts to obtain corresponding 
records should be accomplished.

Moreover, the veteran's April 2002 VA arteries examination 
did not address the specific question of whether his service-
connected varicose veins precluded substantially gainful 
employment.  As such, the examination is incomplete.  Also, 
the question of whether entitlement to TDIU is warranted 
should not be further addressed until the RO has adjudicated 
the veteran's application to reopen his previously denied 
claim for service connection for a prostate gland disorder, 
as this determination may substantially affect the outcome of 
the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).   

The Board also notes that 38 U.S.C.A. § 5103(b)(1) prescribes 
that, if requested information or evidence is not received by 
VA within one year from the date of notification by VA, no 
benefit may be paid or furnished by reason of the claimant's 
application.  The implementing regulation, 38 C.F.R. § 
3.159(b)(1) (2003), also concerns VA's duty to notify 
claimants of the necessary information and evidence pursuant 
to 38 U.S.C.A. § 5103.  With respect to the time limitation, 
that regulation repeats the statutory language stating that 
"[i]f VA does not receive the necessary information and 
evidence requested from the claimant within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application."  The regulation, however, also 
sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the 30-day period set forth in 38 
C.F.R. § 3.159(b)(1), while perhaps intended to facilitate 
the earlier award of benefits in certain circumstances, might 
also lead to a premature denial of a claim that would be 
short of the one-year period set forth in 38 U.S.C.A. 
§ 5103(a) and could result in confusion and inefficiency.  
Because of this potentially prejudicial effect and the 
inconsistency between 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), the Federal Circuit invalidated 38 C.F.R. 
§ 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the  claims file, the Board observes that 
the RO notified the veteran, in a March 2002 letter, that 
additional evidence should be submitted within 60 days.  In 
that sense, the procedures incorporated in this letter are 
not consistent with the holding in PVA.  As this case is 
being remanded to the RO for other reasons, the RO should 
inform the veteran of the proper time limit for the 
submission of new evidence prior to further action by the 
Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the provisions of the Veterans 
Claims Assistance Act (VCAA), inform him 
of his right to submit new evidence, 
describe the type of evidence needed to 
substantiate his claims, and provide a 
discussion of the relative duties of VA 
and the veteran in obtaining relevant 
evidence.  The veteran should be 
specifically requested to provide more 
information regarding his claimed recent 
treatment at Mather Air Force Base.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the United States Court 
of Appeals for the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  If applicable, the RO should then 
make efforts to obtain records of all 
relevant medical treatment reported by 
the veteran.  Such records, if obtained, 
must be added to the claims file.

3.  The RO should then afford the veteran 
a further VA arteries examination to 
address the nature and extent of his 
service-connected varicose veins.  The 
examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  The examiner 
should describe all current symptoms and 
then provide an opinion as to whether the 
veteran's service-connected varicose 
veins preclude him from following a 
substantially gainful occupation.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  By a rating decision, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's previously denied 
claim of service connection for a 
prostate gland disorder. 

5.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the veteran's claims of 
entitlement to a increased evaluation for 
bilateral varicose veins and entitlement 
to TDIU.  If the determination of either 
claim remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


